Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s election of Group I, claims 1-11 without traverse in the reply filed on 08/17/2022 is acknowledged. Thus, claims 1-20 are pending in this application, elected Group I, claims 1-11 is now under consideration for examination; and claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) to the Provisional Application: 62/811,756 filed on 02/28/2019 is acknowledged. 
Claim Rejections: 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

I. Claim 1 and claims 2-11 depending therefrom are rejected under of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1-11 are indefinite in the recitation of "…an origin of self-assembly (OAS) derived from a virus..."; and “… to strengthen an interaction…”. For examination purposes, no patentable weight will be given to the term “derived” and “… to strengthen an interaction…”. It is not clear to the examiner as to what the phrase “…derived …” means in the context of the above claims, is this synonymous with “obtained from specific virus comprising specific structure? or does it include natural and man-made mutants thereof from any source? and encompasses unlimited structures or structurally undefined molecules or functionally variable molecules. Furthermore, literally while the term “derived” means to “to isolate from or obtain from a source”, the above term could also mean “to arrive by reasoning i.e., to deduce or infer” or also mean “to produce from another substance”. As written, one cannot determine if the term refers to ‘functions of several real variables’ of the claimed "origin of self-assembly (OAS)" or ‘structural variables’ of claimed " origin of self-assembly (OAS)" (unlimited structures). The metes and bounds of the claims are unclear. 
Similarly, the phrase “… to strengthen an interaction…” in claim 1 is considered to be a relative term which renders the claims 1-11 indefinite, and the specification does not provide a standard for ascertaining the requisite degree of “strength of an interaction” associated with a specific structure i.e., any structurally undefined BSMV-CP mutation (no specific sequence or specific amino acid sequence with SEQ ID NO: is provided in claims 1-11) and one of ordinary skill in the art would not reasonably determine “… to strengthen an interaction…” and varies widely depending on the individual situation as well as the person making the determination and is dependent upon set of conditions defined by the individual situation and thus, the scope of the claims is unclear. Clarification and correction is required.
II. Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 is indefinite in the recitation of “microbial reduction of the resulting VLPs”; a claim is indefinite where a key step is missing from a method and how this method is actually practiced. Examiner suggests amending claim 10 to disclose an event for step that results or contributes to “microbial reduction of the resulting VLPs”. Clarification and correction is required. For examination purposes, claim 10 is interpreted as a method of producing BSMV-CP coat protein in a microbial host by transformation of an expression vector into said microbial host cell.
III. Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 11 is indefinite in the recitation of “… wherein the BSMV-CP comprises at least one site-directed mutation to strengthen an interaction between at least two BSMV-CP subunits and the at least one site-directed mutation is selected from a group consisting of E37Q, E37R, E62Q, D68N, D70N, D101N, D101R, and D1O1K” for the following reasons. The reference to specific amino acid residues is unclear and confusing in the absence of the specific sequence structure. It is suggested that if the sequences of the wild-type BSMV-CP and mutants are disclosed in the sequence listing, the corresponding sequence identifier (i.e., SEQ ID NO: X; SEQ ID NO: Y) be used in the claim. Correction and clarification is required. 
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

I. Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  MPEP 2163.
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.

Claims 1-11 of the instant application as interpreted are directed to any "… origin of self-assembly (OAS) derived from a virus..." of undefined and unlimited structures; and any mutant of a “Barley stripe mosaic virus coat protein (BSMV-CP)” having no specific structural elements except for having certain residues corresponding to amino acid residue positions “E37Q, E37R, E62Q, D68N, D70N, D101N, D101R, and D1O1K” (a genera of mutant undefined/unlimited structures; only certain positions are defined, rest of the molecule is undefined (as in claim 11; also see 35 U.S.C. 112(b) for claims interpretation). 
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163.
In the instant case, there is no structure associated with function with regard to the members of genus of polypeptides with the associated function and encoding polynucleotides i.e., any "… origin of self-assembly (OAS) derived from a virus..."  or any functional equivalent of SEQ ID NO: 11 of undefined and unlimited structures; and any mutant of a “Barley stripe mosaic virus coat protein (BSMV-CP)” having no specific structural elements (as in claims 1-10); except for having certain residues corresponding to amino acid residue positions “E37Q, E37R, E62Q, D68N, D70N, D101N, D101R, and D1O1K” (a genera of mutant undefined/unlimited structures; only certain positions are defined, rest of the molecule is undefined (as in claim 11; also see 35 U.S.C. 112(b) for claims interpretation). 
No information, beyond the characterization of a few species: a origin of self-assembly (OAS) comprising the nucleotide sequence of SEQ ID NO: 11, and wild-type capsid protein obtained from Barley stripe mosaic virus (BSMV-CP) and having the amino acid sequence of SEQ ID NO: 1 and specific mutants/mutation(s) of said amino acid sequence of SEQ ID NO: 1; constructs comprising said encoding polynucleotide(s) and isolated host cells comprising said recombinant construct, method of making and a method of use of said mutant Barley stripe mosaic virus (BSMV-CP), has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides with the associated function and encoding polynucleotides i.e., any "… origin of self-assembly (OAS) derived from a virus..."  or any functional equivalent of SEQ ID NO: 11 of undefined and unlimited structures; and any mutant of a “Barley stripe mosaic virus coat protein (BSMV-CP)” having no specific structural elements (as in claims 1-10); except for having certain residues corresponding to amino acid residue positions “E37Q, E37R, E62Q, D68N, D70N, D101N, D101R, and D1O1K” (a genera of mutant undefined/unlimited structures; only certain positions are defined, rest of the molecule is undefined (as in claim 11; also see 35 U.S.C. 112(b) for claims interpretation).
The genus of polypeptides and the encoding polynucleotides required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides is adequately described by the disclosure of the structures of SEQ ID NO: 1 and specific mutants of SEQ ID NO: 1 having the associated function/activity and a origin of self-assembly (OAS) comprising the nucleotide sequence of SEQ ID NO: 11, since one could use structural homology to isolate those polypeptides and the encoding polynucleotides recited in the claims. The art clearly teaches the “Practical Limits of Function Prediction”: (a) Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that “Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105). Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105). 
	(b) Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein’s role fundamentally (page 323, paragraph 1). 
(c) Clare et al., (Structure, 2015, Vol. 23: 1815-1826; Cell Press), specifically, regarding BSMV-CP protein suggest that specific amino acid residues are involved in intra and inter molecular interactions and determine the helical structural organization of capsids proteins (see Abstract; and entire document). 
	As stated above, no information beyond the characterization of a few species: a origin of self-assembly (OAS) comprising the nucleotide sequence of SEQ ID NO: 11, and wild-type capsid protein obtained from Barley stripe mosaic virus (BSMV-CP) and having the amino acid sequence of SEQ ID NO: 1 and specific mutants/mutation(s) of said amino acid sequence of SEQ ID NO: 1; constructs comprising said encoding polynucleotide(s) and isolated host cells comprising said recombinant construct, method of making and a method of use of said mutant Barley stripe mosaic virus (BSMV-CP) has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides and the encoding polynucleotides. As the claimed genera of polypeptides having widely variable structures and associated function, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant) correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Enablement
II. Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is enabling for the characterization of a few species: a origin of self-assembly (OAS) comprising the nucleotide sequence of SEQ ID NO: 11, and wild-type capsid protein obtained from Barley stripe mosaic virus (BSMV-CP) and having the amino acid sequence of SEQ ID NO: 1 and specific mutants/mutation(s) of said amino acid sequence of SEQ ID NO: 1; constructs comprising said encoding polynucleotide(s) and isolated host cells comprising said recombinant construct, method of making and a method of use of said mutant Barley stripe mosaic virus (BSMV-CP). However, specification does not reasonably provide enablement for genus of polypeptides with the associated function and encoding polynucleotides i.e., any "… origin of self-assembly (OAS) derived from a virus..."  or any functional equivalent of SEQ ID NO: 11 of undefined and unlimited structures; and any mutant of a “Barley stripe mosaic virus coat protein (BSMV-CP)” having no specific structural elements (as in claims 1-10); except for having certain residues corresponding to amino acid residue positions “E37Q, E37R, E62Q, D68N, D70N, D101N, D101R, and D1O1K” (a genera of mutant undefined/unlimited structures; only certain positions are defined, rest of the molecule is undefined (as in claim 11; also see 35 U.S.C. 112(b) for claims interpretation). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 1-11 are so broad as to encompass: genus of polypeptides with the associated function and encoding polynucleotides i.e., any "… origin of self-assembly (OAS) derived from a virus..."  or any functional equivalent of SEQ ID NO: 11 of undefined and unlimited structures; and any mutant of a “Barley stripe mosaic virus coat protein (BSMV-CP)” having no specific structural elements (as in claims 1-10); except for having certain residues corresponding to amino acid residue positions “E37Q, E37R, E62Q, D68N, D70N, D101N, D101R, and D1O1K” (a genera of mutant undefined/unlimited structures; only certain positions are defined, rest of the molecule is undefined (as in claim 11; also see 35 U.S.C. 112(b) for claims interpretation). The scope of the claim is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of encoded polypeptides broadly encompassed by the claims. Since the amino acid sequence of a protein encoded by a polynucleotide determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence and the respective codons in its polynucleotide, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the encoded proteins' structure relates to its function. However, in this case the disclosure is limited to the characterization of a few species: a origin of self-assembly (OAS) comprising the nucleotide sequence of SEQ ID NO: 11, and wild-type capsid protein obtained from Barley stripe mosaic virus (BSMV-CP) and having the amino acid sequence of SEQ ID NO: 1 and specific mutants/mutation(s) of said amino acid sequence of SEQ ID NO: 1; constructs comprising said encoding polynucleotide(s) and isolated host cells comprising said recombinant construct, method of making and a method of use of said mutant Barley stripe mosaic virus (BSMV-CP). It would require undue experimentation of the skilled artisan to make and use the claimed polypeptides and the encoding polynucleotides. The specification provides no guidance with regard to the making of variants and mutants or with regard to other uses. In view of the great breadth of the claims, amount of experimentation required to make and use the claimed polynucleotides and polypeptides, the lack of guidance, working examples, and unpredictability of the art in predicting function from a polypeptide primary structure (for details see scientific references cited above in written-description rejection), the claimed invention would require undue experimentation. As such, the specification fails to teach one of ordinary skill how to use the full scope of the polypeptides and the encoding polynucleotides encompassed by the claims.	
While protein isolation techniques, recombinant and mutagenesis techniques are known, and it is not routine in the art to screen for multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions. 
	The specification does not support the broad scope of the claims which encompass genus of polypeptides with the associated function and encoding polynucleotides i.e., any "… origin of self-assembly (OAS) derived from a virus..."  or any functional equivalent of SEQ ID NO: 11 of undefined and unlimited structures; and any mutant of a “Barley stripe mosaic virus coat protein (BSMV-CP)” having no specific structural elements (as in claims 1-10); except for having certain residues corresponding to amino acid residue positions “E37Q, E37R, E62Q, D68N, D70N, D101N, D101R, and D1O1K” (a genera of mutant undefined/unlimited structures; only certain positions are defined, rest of the molecule is undefined (as in claim 11; also see 35 U.S.C. 112(b) for claims interpretation), second paragraph for claims interpretation), because the specification does not establish: (A) a rational and predictable scheme for modifying specific amino acid residues in any origin of self-assembly (OAS) derived from a virus  and any mutant of a “Barley stripe mosaic virus coat protein (BSMV-CP)” having no specific structural elements except for certain recited residues corresponding to amino acid residue positions and an expectation of obtaining the desired biological function; (B) defined core regions/motifs involved in the desired functional activity of encoded polypeptide; (C) the tertiary structure of the molecule and folding patterns that are essential for the desired activity and tolerance to modifications; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful. The claims 1-11 remains not commensurate in scope with the enabled invention and therefore for the rejected claims, this would clearly constitute undue experimentation. While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed (guided mutants). Such guidance has not been provided in the instant specification or in the prior art. Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including polypeptides with an enormous number of modifications. The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1975)). Without sufficient guidance, determination of polypeptides and encoding polynucleotides having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Clare et al., (Structure, 2015, Vol. 23: 1815-1826; Cell Press) and in view of Adigun et al., (Langmuir, ACS Publications, 2017, Vol. 33: 17-16-1724), Hernandez-Garcia et al., (Nat. Nanotechnology., 2014, Vol. 9: 698-702) and Wilson et al., (US 5,443,969). 
	Regarding claims 1, 3-4, 6-7 and 10, the disclosure of Clare et al., (Structure, 2015, Vol. 23: 1815-1826; Cell Press) teaches the recombinant production of wild-type and mutant Barley stripe mosaic virus coat protein (BSMV-CP) and the production of viral-like particles (VLPs) and also suggest the amino acid residues that contribute to intra and inter-molecular interactions of said BSMV-CP, their use or application in material science and in their application as novel inorganic materials in particular nanoparticles and nanowires (see Abstract; Discussion, col. 2, page 1824; and entire document); said reference specifically points to the importance of amino acid residues spanning Glu37-Asp70 (E37-D70) and their significance in interactions between BSMV-CP subunits and said interactions are influenced by pH (see col. 1-2, page 1821; Fig. 10, page 1825). 
	However, Clare et al., do not teach or silent regarding wherein said BSMV-CP  is operatively  linked to any origin of self-assembly (OAS; as in claims 1-2 and 5); and coating the surface of said VLPs with a metal (as in claims 8-9). 
Regarding claims 1 and 7-10, analogous art Adigun et al., (Langmuir, ACS Publications, 2017, Vol. 33: 17-16-1724) teach design and construction of biotemplates comprising BSMV VLPs for nanomaterial synthesis and said BSMV VLPs are coated with metals via surface-mediated reduction and the surface of said BSMV VLPs that includes capsid proteins (see Abstract; Fig. 1; Col. 1, page 1717; Fig. 2, page 1718; Conclusions, pages 1721-1722; and entire document).
Regarding claims 1-2 and 5, the following references teach the structural and functional elements of the instant invention i.e., origin of self-assembly (OAS) derived from a virus..." and functional equivalent of SEQ ID NO: 11; Applicants’ are directed to the following references: 
Regarding claims 1-2 and 5, analogous art Hernandez-Garcia et al., (Nat. Nanotechnology., 2014, Vol. 9: 698-702) teach design and self-assembly of simple coat proteins for artificial viruses and said artificial viruses/VLPs  useful as scaffolds in material science/nanoparticles, wherein said artificial viruses comprise coat/capsid protein and bind to nucleic acid/RNA template called the origin of assembly (OAS) and incorporation of said origin of assembly structure for the production of said reference artificial viruses (see col. 1-2, page 698; and entire document).
Similarly, regarding claims 1-2 and 5, Wilson et al., (US 5,443,969) teach an in vivo system wherein viral coat proteins (CPs/capsid protein) are expressed in E. coli and these recombinant coat proteins assemble in vivo and package recombinant chimeric RNA containing an operatively linked origin-of-assembly (OAS) sequence to form mature viral like particles (VLPs); said reference also suggests that the coat protein contains all the information required for self-assembly and occurs at pH 7.0 (see col. 1, lines 50-66; also see enclosed sequence alignment). Applicants’ are also directed to the following sections in Wilson et al., (US 5,443,969) : Abstract; col. 4, lines 30-68; col. 6, lines 26-68; and entire document.  
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Clare et al., and Adigun et al., and employ an operatively linked origin-of-assembly (OAS) sequence to form mature viral like particles (VLPs) as suggested by Hernandez-Garcia et al., and Wilson et al., and said references teach the structural and functional elements involved in the self-assembly of capsid proteins/VLPs depending on the experimental need, to modify the primary references of Clare et al., and Adigun et al., because said modifications will lead to the formation of VLPs and nanoparticles of desired length and size. A skilled artisan will be motivated to generate such modified and recombinant production of wild-type and mutant Barley stripe mosaic virus coat proteins (BSMV-CP) and the production of viral-like particles (VLPs) and a skilled artisan would recognize said VLPs to be a commercial product of importance at the time of the instant invention. The expectation of success is high, because the combined teachings of Clare et al., Adigun et al., Hernandez-Garcia et al., and Wilson et al., teach the construction and recombinant production of wild-type and mutant Barley stripe mosaic virus coat protein (BSMV-CP) and the production of viral-like particles (VLPs) and said references also provide the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation). 
	Hence, claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Clare et al., (Structure, 2015, Vol. 23: 1815-1826; Cell Press) and in view of Adigun et al., (Langmuir, ACS Publications, 2017, Vol. 33: 17-16-1724), Hernandez-Garcia et al., (Nat. Nanotechnology., 2014, Vol. 9: 698-702) and Wilson et al., (US 5,443,969).
Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652